Citation Nr: 0300226	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  02-03 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Nashville, Tennessee


THE ISSUE

Whether the effective date of December 1, 2000 for the 
award of death pension benefits is correct.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from March 1942 to November 
1945, and from April 1948 to February 1950.  He died in 
December 2000, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO award determination of May 
2001, which found that the award to the appellant of death 
pension benefits is December 1, 2000.


FINDINGS OF FACT

1.  The appellant, who is the surviving spouse of a 
veteran who died in December 2000, filed an initial claim 
for death pension benefits in January 2001, within 45 days 
of his death.  She withdrew her claim in February 2001, 
and filed a new claim which was received on April 5, 2001.

2.  The appellant did not renounce her initial claim.


CONCLUSION OF LAW

The appellant's February 2001 statement did not constitute 
a renouncement, and, therefore, the effective date of her 
award of pension benefits must be based on her claim 
received on April 5, 2001.  38 U.S.C.A. § 5306 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.106, 3.400 (2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, who is the veteran's surviving spouse, 
contends that the effective date of her entitlement to 
death pension benefits should be based on the date she 
filed her later claim, received in April 2001, rather than 
the earlier claim, filed in January 2001, which she 
withdrew in February 2001.  It is not disputed that the 
purpose of this delay in filing her claim was to avoid 
having an insurance policy of $6,000, paid after her 
husband's death, count as income.  The RO has denied her 
claim, on the basis that her February 2001 statement 
constituted a "renouncement."  

The appellant has been notified of the evidence necessary 
to substantiate her claim and of the applicable legal 
criteria.  All relevant records have been obtained and she 
has not identified additional relevant evidence that has 
not already been secured.  The Board is satisfied that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.

The basic facts are not in dispute, and may be briefly 
summarized.

The veteran died on December [redacted], 2000, and the appellant 
filed her initial claim for death pension benefits in 
January 2001.  On the form, she noted that her only income 
consisted of Social Security benefits, and that life 
insurance was "unknown."  

In a letter dated in January 2001, the RO informed the 
appellant that the VA was working on her claim, but more 
information was needed, including the amount of the 
insurance she had received or expected to receive.  

In a statement dated February 9, 2001, and received 
February 15, 2001, the appellant stated that she had 
spoken with a representative, who informed her that filing 
a claim within 45 days of the veteran's death was not in 
her best interest.  Accordingly, she requested that she be 
permitted to "rescind" her January 2001 claim.  

By letter dated in February 2001, the RO informed the 
appellant that, in response to her request to "withdraw" 
her claim for benefits, her claim had been withdrawn, and 
no further action would be taken on her claim.  

The appellant again filed for death pension benefits, in a 
claim dated March 30, 2001, and received April 5, 2001.  
On this form, the appellant reported her sole income as 
Social Security, in the monthly amount of $507 (of which 
$50 was a Medicare deduction).  She also reported that she 
had paid funeral expenses of $5,014.  She requested 
consideration of VAOPGCPREC 01-2000.

In May 2001, award action was taken on her claim, and she 
was notified that because her reopened claim had been 
received within one year of her original claim, the VA was 
able to consider her claim as having been filed within 45 
days of the veteran's death, and payments would begin the 
month following the veteran's death.  She was informed 
that she would receive $231 for January 2001, and $193 for 
February 2001 (reduced because of a lump sum Social 
Security payment).  Beginning in March 2001, she was no 
longer entitled to receive any payment because her Social 
Security benefits had increased, and her total annual 
income exceeded the maximum allowable income of $6,237.  

This letter also informed her, in essence, that her total 
income had been derived from her Social Security benefits, 
as well as insurance proceeds of $6,000, reduced by last 
illness and burial expenses of $5,014.  Her Medicare 
deduction of $600 per year had also been considered.  

She disagreed with the termination of her benefits in 
March 2001, claiming that she had withdrawn her earlier 
claim, so that the insurance proceeds could be classified 
as an asset rather than as annual income.  The current 
appeal ensues from the RO's continued denial of her claim, 
on the basis that her February 2001 withdrawal of her 
claim constituted a renouncement of benefits.  

The surviving spouse of a veteran who met the wartime 
service requirements will be paid the maximum rate of 
pension, reduced by the amount of her countable income.  
38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 3.273.  Payments 
from any kind from any source shall be counted as income 
during the 12-month annualization period in which 
received, unless specifically excluded.  38 C.F.R. § 
3.271.  For the purpose of determining initial 
entitlement, the monthly rate of pension shall be computed 
by reducing the applicable maximum pension rate by the 
countable income on the effective date of entitlement and 
dividing the remainder by 12.  8 C.F.R. § 3.2 73(a).  
Nonrecurring income (income received on a one-time basis) 
will be counted, for pension purposes, for a full 12-month 
annualization period following receipt of the 
income.38 C.F.R. § 3.271(c).  

Thus, if the appellant received the insurance proceeds 
prior to the effective date of her entitlement, such 
amounts would not count as income.  If received on or 
after the effective date of entitlement, the insurance 
proceeds must be prorated, as income, over the succeeding 
12-month period.  

The effective date of an award of death pension is the 
first day of the month in which the veteran's death 
occurred if the claim is received within 45 days after the 
date of death; otherwise, the date of receipt of claim.  
38 C.F.R. § 3.400(c)(3)(ii).  Payment of monetary benefits 
will commence the month following the effective date of 
the award.  38 C.F.R. § 3.31.   

However, if entitlement to pension has been renounced, a 
new application for that benefit filed within one year 
after renouncement will not be treated as an original 
application, and benefits will be payable as if the 
renouncement had not occurred.  38 U.S.C.A. § 5306(c); 
38 C.F.R. § 3.106(c).  

Therefore, if the appellant's February 2001 statement is 
considered a renouncement, the effective date is based on 
her original claim, and the insurance proceeds must be 
counted as income.  If, however, the statement is 
construed as a withdrawal of the claim, the effective date 
is the date of her second claim, received in April 2001.  

The Board notes that the appellant's death pension 
benefits were terminated effective in March 2001, due to 
her countable income from all sources, which exceeded the 
maximum amount.  As she was informed, her insurance 
proceeds of $6,000, offset by the $5,014 of the veteran's 
burial expenses, were counted from January 2001.  However, 
the actual trigger to the termination of pension benefits 
in March 2001 was the increase in her Social Security 
benefits.  It is not clear that construing her claim as a 
new claim will be to her benefit, since she will lose 
entitlement to the payments for January and February, 
2001.  With her Social Security benefits of $507, it 
appears that her monthly death pension benefits will be 
very low, since the maximum income for the 12-month period 
beginning December 2000 was $6,237, or $519 per month.  

Nevertheless, the amounts paid by the appellant for the 
veteran's just debts and expenses of last illness and 
burial will be deducted from her income during the 
applicable period.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 
3.272(h).  In this regard, the VA General Counsel has 
determined that Congress intended expenses of a veteran's 
last illness to be deductible from a surviving spouse's 
income for death pension purposes without regard to 
whether those expenses were paid subsequent to a veteran's 
death and before the surviving spouse's date of 
entitlement.  Therefore, VA may not rely on the last 
sentence of 38 C.F.R. § 3.272(h) (which states that "[a]ny 
such expenses paid subsequent to death but prior to date 
of entitlement are not deductible") as a basis for denying 
a death pension claim or reducing the amount of benefits 
payable.  VAOPGCPREC 1-2000.  Thus, the funeral expenses 
must be taken into consideration in determining her 
countable income.

The law pertaining to renouncement reads as follows:

Any person entitled to pension, compensation, or 
dependency and indemnity compensation under any of 
the laws administered by the Department of Veterans 
Affairs may renounce the right thereto.  The 
application renouncing the right shall be in writing 
over the person's signature.  Upon receipt of such 
renouncement in the Department of Veterans Affairs, 
payment of such benefits and the right thereto will 
be terminated, and such person will be denied any and 
all rights thereto from such filing.  38 U.S.C.A. 
§ 5306(a); see also 38 C.F.R. § 3.106(a).

In a section added in 1994, it was provided that a new 
application for pension filed within one year after 
renouncement of that benefit will not be treated as an 
original application and benefits will be payable as if 
the renouncement had not occurred.  38 U.S.C.A. § 5306(c); 
38 C.F.R. § 3.106(c).  

"Renouncement" is not further defined in the law or 
regulations.  

The appellant's February 2001 statement, while made over 
her signature, requested permission to "rescind" her 
claim; she did not use the term "renounce."  The RO's 
response referred to her request to "withdraw" her claim.  
The RO's response did not use the term renounce, nor was 
she provided any notice of the consequences of a 
renouncement.  Moreover, at that time, it had not been 
determined that she was entitled to any benefit.  A 
dictionary definition of "renounce" is "to give up, 
refuse, or resign," while "rescind" is defined as "to take 
away" or "to take back."  Webster's Ninth New Collegiate 
Dictionary, 998, 1002 (1984).  Thus, "renounce" carries a 
connotation of giving up a right already established which 
is not implied with "rescind."  Moreover, there was 
nothing in the appellant's correspondence as a whole which 
suggested she was "renouncing" a right to a benefit.   

The section of the statute added in 1994, which provides 
that a renouncement of pension benefits will be 
disregarded if a new claim is filed within a year of the 
renouncement, appears to be designed to prevent 
beneficiaries with running awards from using renouncement 
to avoid counting income received on a one-time basis.  
See 60 FR 18354 (1995) ("Until recently any new 
application filed thereafter was treated as an original 
application. Section 503 of Public Law 103-446 amended 
38 U.S.C. 5306 by adding a new subsection which provides 
that a new application for pension . . . filed within one 
year after renouncement of that benefit shall not be 
treated as an original application but rather that any 
benefits due will be payable as if the renouncement has 
not occurred.") (emphasis added).  

In this case, the rescission was of an initial claim, and 
the appellant should be entitled to determine the most 
advantageous time for her to file such claim.  Most 
importantly, entitlement had not been established by the 
time she withdrew her claim; thus, there was no right to 
give up.  In such circumstances, the Board finds that her 
withdrawal of her claim did not constitute a 
"renouncement." Hence, her February 2001 statement was a 
withdrawal of her claim, rather than a renouncement, and 
the effective date for payment of pension benefits must 
accordingly be set based on her new claim, received in 
April 2001.  








ORDER

The effective date of the award of death pension benefits 
must be based on the claim received on April 5, 2001; to 
that extent, the appeal is granted.


		
L. W. TOBIN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

